Citation Nr: 1128502	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  05-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for recurrent malaria.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from February 1951 to February 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania, that continued the assigned noncompensable rating.

In August 2009 the Board denied the Veteran's appeal, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2010, the Veteran, through his attorney, and the Secretary of Veterans Affairs, submitted a Joint Motion For Remand (Motion).  In an Order also dated in July 2010, the Court granted the Motion, vacated that part of the August 2009 Board decision that addressed the increased rating claim, and remanded the case to the Board for further appellate review consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Motion reflects that the parties agreed that the findings of the 2004 VA examination that were noted in the Board decision did not necessarily accurately reflect the then current state of the Veteran's malaria residuals, especially in light of his personal lay evidence as to his symptoms.  As a result, the parties to the Joint Motion agreed that a current examination was needed to assess whether the Veteran has experienced, or is experiencing, active malaria symptoms.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Please send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) (West Supp. 2011) and 38 C.F.R. § 3.159(b) (2010), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal.

2.  The AMC/RO shall contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who have treated him for malaria and/or residuals of malaria since November 2008.  After the Veteran has signed any appropriate releases, those records should be obtained and associated with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After the above is complete, the AMC/RO shall arrange a VA examination of the Veteran by an appropriate physician examiner to determine the current status of the Veteran's malaria.  The claims folder must be made available to the examiner for review as part of the examination.

The examining physician is to specifically comment on the June 2011 report of Charles L. Koah (who is a licensed professional counselor) as it pertains to his opinion on the presence or absence of past episodes of active malaria in the Veteran.  The examining physician is to specifically indicate agreement or disagreement with Mr. Koah's opinions and provide the reasons for the agreement or disagreement.  The examining physician is to address the following questions based on the examination of the Veteran and available studies and literature: After reviewing the claims file and examining the Veteran, do the symptoms he historically reports or currently claims indicate a past or current active episode of malaria?  Is it more likely than not, i.e., is there more than a 50 percent chance, that some or all of the appellant's symptoms since 2004 are secondary to another etiology?  If so, please differentiate which are due to malaria and which are not.  Approximately how long after apparent malaria-related symptoms have abated or resolved will a blood smear detect the malaria parasite?  Does the Veteran currently show evidence of malaria based on blood smear studies, or residuals of the disease?  The examining physician is to provide a full rationale and explanation for any opinion offered.

4.  Advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that, in accordance with 38 C.F.R. §§ 3.158, 3.655 (2010), the consequences for failure to report for a VA examination without good cause include denial of the claim.  In the event he does not report for any ordered examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  Then review the Veteran's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



